                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

SHEILA GUIDRY, individually and                             CIVIL ACTION
on behalf of all others similarly
situated, ET AL.


v.                                                          NO. 19-12233



DOW CHEMICAL COMPANY, ET AL.                                SECTION “F”



                           ORDER AND REASONS

      Before the Court is the plaintiffs’ motion to remand.          For

the reasons that follow, the motion is DENIED without prejudice.

                               Background

      This is the second time the defendants have removed this toxic

chemical exposure class action lawsuit to federal court, invoking

the Court’s jurisdiction under the Class Action Fairness Act.

      On the morning of July 7, 2009, a tank at a Union Carbide

facility in Taft, Louisiana released into the air a chemical, Ethyl

Acrylate (EA).     The St. Charles Parish Department of Emergency

Preparedness closed nearby roads and evacuated residents within a

two-mile area east of the facility.         Some residents and visitors

in St. Charles, Jefferson, and Orleans Parishes complained of odors

and   minor   transient   physical   symptoms   such   as    headaches    and


                                     1
vomiting. 1   Immediately after the EA release, multiple lawsuits

were filed, including this one. 2

     On July 29, 2009, Sheila Guidry filed this lawsuit in Orleans

Parish against Dow Chemical Company and the State of Louisiana

through the Department of Environmental Quality.      She alleged that

on July 7, 2009, she noticed a foul smell, which caused her to

suffer headache, dizziness, and burning eyes.        The next day, she

amended her petition to include class allegations and on August 6,

2009, she amended her petition to name as an additional defendant

Union Carbide Corporation. 3   Dow Chemical removed the case to this

Court for the first time on August 12, 2009, invoking the Court’s

jurisdiction under jurisdictional theories including the Class

Action Fairness Act, 28 U.S.C. § 1332(d)(2); the case was assigned

Civil Action Number 09-5506.       The defendants argued that Class

Action   Fairness    Act’s     $5,000,000   amount    in   controversy

prerequisite was facially apparent from the plaintiffs’ state


1 The plaintiffs note, without citation, that the state appellate
court observed in 2012 that the class representatives made claims
of “foul smell, irritation of the eyes, headaches, nausea, anxiety,
burning sensation eyes, throat irritation, skin irritation, and
shortness of breath, and vomiting” among other transient health
effects.
2 There are apparently 16 lawsuits arising from the EA release

pending in St. Charles Parish: 12 are individually joined (but
since consolidated) mass actions and five are class action
lawsuits.
3 Praxair, Inc. was also added as a defendant, but was dismissed

without prejudice on December 8, 2009.
                                 2
court petition based on the potential size of the class and awards

for similar injuries under Louisiana law. 4   On March 29, 2010, the

Court granted the plaintiffs’ motion to remand, rejecting as

speculative the defendants’ argument anchored to parish population

estimates multiplied by dollar amounts recovered by plaintiffs in

other similar cases.   See Order and Reasons dtd. 3/29/10.      The

Fifth Circuit affirmed.    See Berniard v. Dow Chemical Co., 481

Fed.Appx. 859, 863-64 (5th Cir. 2010)(holding that the defendants

failed to satisfy their burden to show that the $5 million amount

in controversy was facially apparent). 5


4 While the case was pending in this Court, the magistrate judge
granted in part the plaintiffs’ motion to amend the petition to
add Steve Milligan as a defendant.        To this date, there is
apparently no evidence that Milligan was ever served with process.
5 The Fifth Circuit observed:

      Defendants-Appellants’ bald exposure extrapolations are
      insufficient to establish the likely number of persons
      affected by the release or, for those affected, the
      severity of their harm.      [W]e conclude, as did the
      district court, that, even when properly aggregated, the
      nature, timing, geographical extent, numerosity of the
      affected population, and nature of damage allegedly
      caused by this isolated, quickly controlled, and
      geographically limited EA escape, as pleaded in the
      several state court petitions, does not make it facially
      apparent that the stakes plausibly exceed $5 million....
      Given the generalized and conclusional nature of the
      allegations of the several petitions and complaints...,
      we cannot say that...the Defendants-Appellants carried
      their burden of showing not only what the stakes of the
      litigation could be, but what they are in light of the
      plaintiffs’ demands.     Like the district court, we
      conclude that the Defendants-Appellants have failed to
      present a plausible explanation of how the claims of the
                                  3
     Back in state court, in mid-May 2011, a class certification

hearing was conducted.    During the hearing, counsel for defendants

submit, class   counsel   stated   that   they   had   been   retained   by

approximately 2,800 individuals in connection with the July 7,

2009 EA release. 6   Months later on December 15, 2011, the state

court issued a judgment granting the plaintiffs’ motion for class

certification, approving three class representatives 7 for a class

defined as:

     [T]hose   persons  living  or   located  in  [defined]
     geographic areas...who were present in these locations
     for some time, from 4:30 am on July 7, 2009 until 3:30
     p.m. on July 8, 2009, and who experienced the physical
     symptoms which include any or all of the following --
     eyes, nose, or throat irritation, coughing, choking or
     gagging, or nausea, or headaches, dizziness, trouble
     breathing or other respiratory issues, as a result of


     class plaintiffs could equal or exceed $5 million. The
     Defendants-Appellants’ methodology is speculative and
     unconvincing.     They overstate the reach of the
     plaintiffs’ petitions by improperly equating the
     geographic areas in which the potential plaintiffs might
     reside with the population of the class itself. Further,
     the comparisons that the Defendants-Appellants make to
     damages recovery in similar cases is too attenuated to
     satisfy their burden.
Id. at 863-64.
6 The plaintiffs appear to dispute this, or at least take issue

with the defendants’ failure to cite to any document memorializing
such representation by plaintiffs’ counsel.     The defendants make
this representation in their present notice of removal.
7 Ramona Alexander, Vanessa Williams, and Melissa Berniard were

approved as class representatives. Because Melissa Berniard is
married to one of the attorneys appointed as class counsel, she
was later disqualified by the Louisiana Supreme Court. Along with
Ramona Alexander and Vanessa Williams, Henry Holmes and Bates
Whiteside were later added as class representatives.
                                 4
     their exposure to Ethyl Acrylate or other chemical
     substance released from tank 2310 at Union Carbide
     Corporation’s Taft, Louisiana Facility. Those persons
     living or located in these geographic areas and who
     experienced any of these physical symptoms will
     constitute the class and will be bound by the decision
     of this case.


     On June 19, 2014, the state court ordered the plaintiffs to

provide notice to the class, including to provide instructions on

the process by which a class member could opt out of class

membership. 8   Following   class   notice,   approximately   5,000

individuals, whom had already retained counsel other than Guidry

class counsel, opted out of the Guidry class action.   These 5,000

individuals had filed individual claims in a consolidated mass

joinder action in St. Charles Parish entitled Mark Dufour and

Pierre Carmouche v. Dow Chemical Company. 9

     Meanwhile, discovery was supposedly completed in 2015 and the

case plodded along towards a monthlong September 9, 2019 bench

trial date in state court.     But just a few weeks before the

scheduled trial, on August 20, 2019, UCC and Dow removed the case


8 Although the defendants requested that the notice to the class
also include a proof of claim process for all putative class
members prior to the class-wide trial, plaintiffs’ counsel
objected and the state court denied the defendants’ request. As
a result, no putative class members have been required to make
their claims known to the defendants in this case.
9 Those 5,000 individuals apparently chose to pursue their claims

on an individual basis in the venue in which those claims were
already asserted.
                                5
to this Court, invoking the Court’s Class Action Fairness Act

jurisdiction for the second time in 10 years.           What triggered

removal this time?      Six days earlier on August 14, 2019, in a

letter addressed to defense counsel regarding settlement value,

class counsel Ron Austin wrote that “the parameters of a possible

settlement can be safely couched in terms of a range from $60

M[ILLION] to $275 M[ILLION].”

     The plaintiffs now move to remand, arguing not that the

$5,000,000 amount in controversy requirement is lacking, but,

rather, that removal is untimely because the defendants should

have known years earlier the “potential class size” and that the

plaintiffs’   transient    health   impacts   damages    could   exceed

$5,000,000.   The plaintiffs identify earlier “other paper,” which

(it is argued) should have indicated to the defendants the size of

the class and, therefore, the quantum of damages at stake in this

litigation and, thus, triggered the 30-day removal clock, which

has since expired. 10   Significantly, the plaintiffs also suggest

that the only “other papers” indicating class size and case value




10“Other paper” is a legal term of art in removal process. If the
initial pleading does not set forth a removable claim, statutory
removal procedure mandates that the defendant file its notice of
removal within 30 days after it receives “a copy of an amended
pleading, motion, order or” some “other paper from which it may
first be ascertained that the case is one which is has become
removable.” 28 U.S.C. § 1446(b)(3).
                                6
-- including the plaintiffs’ own self-described “musings” in their

settlement letter valuing the case between $60 million and $275

million -- are all equally speculative and therefore cannot support

removal jurisdiction under the Class Action Fairness Act. 11

                                       I.
                                       A.

     “’Federal      courts     are   courts    of   limited      jurisdiction,’

possessing ‘only that power authorized by’” the United States

Constitution and conferred by Congress.             Gunn v. Minton, 568 U.S.

251, 256 (2013)(citation omitted).              Unless Congress expressly

provides otherwise, the general removal statute provides that a

federal court may exercise removal jurisdiction over state court

actions if the federal court would have original jurisdiction over

the case -- that is, if the plaintiff could have brought the action

in federal court from the outset. See 28 U.S.C. § 1441(a).                    In

2005,    Congress     vested   federal   district      courts    with   original

jurisdiction over certain class actions when it passed the Class

Action Fairness Act, 28 U.S.C. § 1332(d), “in response to perceived

misuse     of   the     class-action        device.”     Scott     v.    Cricket

Communications, LLC, 865 F.3d 189, 194 (4th Cir. 2017)(citation

omitted).   “CAFA gives federal courts [original] jurisdiction over


11That there is only speculation to support class size and value
after 10 years of litigation persuaded the Court that oral argument
would be helpful.
                                 7
certain class actions...if the class has more than 100 members,

the parties are minimally diverse, and the amount in controversy

exceeds $5 million.”   Dart Cherokee Basin Operating Co., LLC v.

Owens, 574 U.S. 81, 135 S. Ct. 547, 552 (2014)(citations omitted).

     To “determine whether the matter in controversy” exceeds
     [$5 million], “the claims of the individual class
     members shall be aggregated.” § 1332(d)(6). And those
     “class members” include “persons (named or unnamed) who
     fall within the definition of the proposed or certified
     class.” § 1332(d)(1)(D).

Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013). 12 The

Supreme Court has instructed that

     a defendant’s notice of removal need include only a
     plausible allegation that the amount in controversy
     exceeds   the    jurisdictional   threshold.  Evidence
     establishing the amount is required by § 1446(c)(2)(B)
     only when the plaintiff contests, or the court
     questions, the defendant’s allegation.

Dart Cherokee, 135 S. Ct. at 554. 13



12 In assessing amount in controversy, CAFA “tells the District
Court to determine whether it has jurisdiction by adding up the
value of the claim of each person who falls within the definition
of [the] proposed class and determine whether the resulting sum
exceeds $5 million. If so, there is jurisdiction[.]” Id.
13 In reaching this conclusion, the Supreme Court explained:

      [W]hen a defendant seeks federal-court adjudication, the
      defendant’s amount-in-controversy allegation should be
      accepted when not contested by the plaintiff or
      questioned by the court.... If the plaintiff contests
      the defendant’s allegation, § 1446(c)(2)(B) instructs:
      “[R]emoval...is proper on the basis of an amount in
      controversy asserted” by the defendant “if the district
      court finds, by a preponderance of the evidence, that
      the amount in controversy exceeds” the jurisdictional
                                  8
       Although the plaintiffs challenge removal in this case, the

removing       defendants   must     establish      that   federal       jurisdiction

exists at the time of removal and that removal was proper.                       See

Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th    Cir.    2002).      Remand    is   proper    if    the   plaintiff     timely

identifies a procedural defect in removal; remand is mandated if

at any time the Court lacks subject matter jurisdiction. 28 U.S.C.

§ 1447(c).       Given CAFA’s broad objective to “ensure[e] ‘Federal

court      consideration       of      interstate          cases     of      national

importance[,]’” the Supreme Court endorsed Congressional intent to

read    CAFA’s    provisions    broadly;        accordingly,       “no    antiremoval

presumption attends cases invoking CAFA.”                  Dart Cherokee, 135 S.

Ct. at 554.

                                           B.

        28 U.S.C. § 1446 governs removal procedure. 14 Subsection (b)

pertains to documents that trigger the 30-day time limit for



      threshold. This provision...clarifies the procedure in
      order when a defendant’s assertion of the amount in
      controversy is challenged. In such a case, both sides
      submit proof and the court decides, by a preponderance
      of the evidence, whether the amount-in-controversy
      requirement has been satisfied.
Id. at 553-54 and 554 n.1 (assuming, without deciding, that §
1446(c)(2) and § 1446(c)(2)(B) apply to cases removed under §
1332(d)(2)).
14 Defendants predicating removal on CAFA must comply with the time

limits set forth in 28 U.S.C. § 1446, except that the one-year
                                 9
removal; subparagraphs (1) and (3) provide a two-part test for

determining whether a defendant timely removed depending on what

sort of document triggered removal.      Id.; Bosky v. Kroger Texas,

LP, 288 F.3d 208, 209 (5th Cir. 2002); Decatur Hosp. Authority v.

Aetna Health, Inc., 854 F.3d 292, 297 (5th Cir. 2017)(citation

omitted).   1)   If the “initial pleading setting forth the claim

for relief upon which such action or proceeding is based” is

removable, then the defendant must file its notice of removal

within 30 days from receipt of that initial pleading.          28 U.S.C.

§   1446(b)(1)(emphasis   added).    This   initial   30-day   clock   is

triggered “only when that pleading affirmatively reveals on its

face that” the plaintiff is asserting a cause of action based on

federal law.     See Bosky, 288 F.3d at 210 (citations omitted,

emphasis in original).     2)   But, if the initial pleading does not

set forth a removable claim, the defendant must file its notice of

removal within 30 days after it receives “a copy of an amended

pleading, motion, order or” some “other paper from which it may

first be ascertained that the case is one which is has become


deadline for removing cases applicable to the ordinary diversity
jurisdiction provision does not apply to cases removed under CAFA.
See 28 U.S.C. § 1453; Graiser v. Visionworks of America, Inc., 819
F.3d 277, 282 (6th Cir. 2016); Judon v. Travelers Prop. Cas. Co.
of Am., 773 F.3d 495, 508-09 (3d Cir. 2014).        Thus, removal
predicated on CAFA may be permissible well into the course of
litigation once facts become available supporting removal.     See
Judon, 773 F.3d at 508-09.
                                10
removable.” 28 U.S.C. § 1446(b)(3)(emphasis added).   To start the

clock under this “other paper” paragraph, the Fifth Circuit has

endorsed another bright line rule: the information supporting

removal contained in the other paper “must be ‘unequivocally clear

and certain[.]’” Bosky, 288 F.3d at 211.    Thus, the information

supporting removal contained in the “other paper” must state an

even clearer case for federal jurisdiction than that required of

the complaint.

     Like Bosky, the Court finds the comparison between the first

and second paragraphs of § 1446 instructive:

     “Setting forth,” the key language of the first
     paragraph, encompasses a broader range of information
     that can trigger a time limit based on notice than would
     “ascertained,” the pivotal term in the second paragraph.
     To “set forth” means to “publish” or “to give an account
     or statement of.” “Ascertain” means “to make certain,
     exact, or precise” or “to find out or learn with
     certainty.” The latter, in contrast to the former, seems
     to require a greater level of certainty or that the facts
     supporting removability be stated unequivocally.


Bosky, 288 F.3d at 211 (citations, footnotes omitted).

                               II.

     The parties dispute only timeliness of removal, 15 not whether

CAFA’s amount in controversy requirement is met.    See Mumfrey v.


15There is no credible dispute concerning whether this successive
removal is permissible. This Court previously determined that the
claims stated by the plaintiffs’ initial petition were not
removable. “As a general rule, once a case is remanded to state
                               11
CVS Pharmacy, Inc., 719 F.3d 392, 398 (5th Cir. 2013)(explaining

the   distinction   between   “amount   disputes”   and   “timeliness

disputes” and the different standards applicable to each). 16

                                 A.

      The plaintiffs present a singular procedural defect challenge

to removal: removal was untimely because the defendants had been



court, a defendant is precluded only from seeking a second removal
on the same ground.”     S.W.S. Erectors, Inc. v. Infax, Inc., 72
F.3d 489, 492-93 (5th Cir. 1996)(emphasis in original). This means
that a defendant may invoke the same jurisdictional predicate for
removal only if the pleading or event or new facts support that
same removal predicate. Id. (“on the same ground” concerns not
the predicate for removal jurisdiction, but only “the pleading or
even that made the case removable.”). To be sure, the plaintiffs’
letter disclosing their damages expectations is a new event
supporting the CAFA removal predicate only if “unequivocally clear
and certain.” Bosky, 288 F.3d at 211.
16 If the Court had been presented with an “amount dispute,” the

Fifth Circuit has instructed that the following procedure set forth
in § 1446 and Dart Cherokee would apply:
      In Dart, the Supreme Court outlined the procedures and
      standards for asserting, challenging, and evaluating
      allegations concerning the amount in controversy for
      putative class actions removed under CAFA.     First, “a
      defendant’s notice of removal need only include a
      plausible allegation that the amount in controversy
      exceeds   the   jurisdictional  threshold,”    and  this
      “allegation should be accepted when not contested by the
      plaintiff or questioned by the court[.]”     Next, “[i]f
      the plaintiff contests the defendant’s allegation,” then
      “both sides submit proof and the court decides, by a
      preponderance of the evidence, whether the amount-in-
      controversy requirement has been satisfied.”
Carter v. Westlex Corp., 643 Fed.Appx. 371, 375 (5th Cir.
2016)(unpublished)(internal citations omitted). To be sure, given
that parties cannot confer subject matter jurisdiction by consent,
it seems this process is likewise invoked if the Court sua sponte
inquires into jurisdiction.
                                 12
placed on notice for many years that the potential class size

allowed for damages exceeding $5 million; thus, removal in August

2019 was too late.        The defendants counter that the plaintiffs

avoided disclosing and equivocated regarding the potential class

size until they wrote the settlement valuation letter on August

14, 2019; this letter was the first paper which allowed the

defendants to ascertain that the plaintiffs were in fact seeking

damages well in excess of the $5 million amount in controversy.

The   defendants   insist     that   the   letter   provided    the    level   of

certainty missing for years, finally opened up the removal window,

and removal was timely accomplished within 30 days of that “other

paper.”

       Removal in this case is timely only if the facts forming the

$5    million   amount   in   controversy    theory   on   which      defendants

predicate removal jurisdiction were not set forth until class

counsel wrote to defense counsel on August 14, 2019.             If, instead,

earlier papers identified by the plaintiffs estimating class size

“made [the amount in controversy] certain, exact, or precise,”

then removal is untimely.        When did the plaintiff disclose facts

sufficient to trigger federal officer removal?                 The procedural

defect dispute focuses on whether plaintiffs’ statements in state

court briefing over the years indicated with certainty or precision

that the amount in controversy here exceeds $5 million.                        The
                                      13
plaintiffs identify a litany of expert testimony 17 and statements

by plaintiffs’ counsel, each of which they argue should have

alerted defendants that the case was removable:

     (1) in May 2011, depositions of the class representatives

were taken in which the four individuals “detailed their health

complaints,” which were indicative of the types of injuries alleged

by the class as a whole, including headaches, nausea, and irritated

or burning eyes on the morning of July 9, 2009;

     (2) in July 2015, the defendants deposed the plaintiffs’

expert toxicologist, Dr. Patricia Williams, who opined on the

effects of EA on the class representatives, that levels of EA at

1.3 parts per billion could trigger reflex symptoms similar to the

class representatives’ complaints;

     (3) also in July 2015, the defendants deposed the plaintiffs’

plume (air dispersion modeling) expert, who testified regarding

his report showing a plume of 10 parts per billion of EA exposure

to an area consisting of the majority of St. Charles, Jefferson,


17 There is no dispute that deposition transcripts constitute
“other paper” for the purposes of § 1446(b)(3).         Morgan v.
Huntington Ingalls, Inc., 879 F.3d 602 (5th Cir. 2018); S.W.S.
Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 494 (5th Cir. 1996).
Where a defendant removes a case based on facts learned through
deposition testimony, the 30-day removal clock starts to run upon
the receipt of the transcript of deposition testimony that alerted
the defendant that the case was removable. Morgan, 879 F.3d at
612.

                                14
and Orleans Parish for at least a one-hour average.                 In breaking

down the class representatives’ exposure levels, at different

locations over the three-parish area, Dr. Zanetti opined that the

exposure levels exceeded 1.2 parts per billion and thus would be

the same for all class members in the three parishes during the

several hour release; 18

     (4)    On     October   2,    2015,   the   plaintiffs   argued   in    their

opposition to the defendants’ motion to decertify the class that

there are “tens of thousands (or more) of potential individual

litigants who were injured by the defendants’ negligence, which

would both clog and overwhelm the court’s docket (for those who

pursue     their    claims)       and   result   in   unredressed   wrongs    for

individuals who opt not to pursue their claims for economic reasons

alone.”

     (5) on May 2, 2016, in a motion to test sufficiency of

suspensive       appeal   bond      stated,   “[d]efendants’    appeal,     which

plaintiffs consider a mere delaying tactic, will deprive hundreds

of thousands of class members of both their day in court and their

just compensation.”




18The plaintiffs argue “Dr. Zanetti’s and (sic) deposition should
have left no doubt in the eyes of the Defendants that the
Plaintiffs’ class consisted of potentially several hundred
thousand claimants over a multi-parish area.”
                                15
       (6) On November 9, 2016, the plaintiffs, as appellees before

the state appellate court when the defendants challenged the state

court’s denial of their motion to decertify the class, wrote in

their factual summary that “a class was certified consisting of an

estimated     200,000      or   more     plaintiffs        from    Orleans     Parish,

Jefferson Parish, and St. Charles Parish.”                        Later in the same

filing, plaintiffs wrote that the class “includes up to 200,000

putative class members.”

       None   of   these    papers      started      the   removal     clock.      The

plaintiffs insist that “three simple Google searches reveal the

population of” Orleans, Jefferson, and St. Charles Parishes, which

combine for a total of 757,413 potential class members, and that

“the class was comprised of tens of thousands (or more) and/or, as

the    plaintiffs    contended,        several    hundred      thousand      members.”

These are the type of speculative metrics, the defendants counter,

that were rejected by this Court and the Fifth Circuit when the

defendants removed this case over nine years ago.                    These estimates

by the plaintiffs, the defendants argue, come no closer than Google

to    providing    the   population      of    the    actual      class,   much   less

unequivocally establishing that the amount in controversy exceeded

$5,000,000. The Court agrees. The plaintiffs’ statements in these

earlier papers, insofar as they bear on class size at all, are

mere argumentative inflations or hopeful estimates as to the number
                                          16
of potential class members based purely on geography and population

estimates.   This Court and the Fifth Circuit previously determined

that ascertaining class size or amount in controversy based solely

on geography and population estimates was too speculative to invoke

this Court’s limited jurisdiction. 19   The plaintiffs’ estimates

anchored to these same speculative baselines phrased as argument

in state court briefing fail the Bosky test as a matter of law.

     None of the plaintiffs’ “disclosures” in state court made

“certain, exact, or precise” or allowed the defendants “to find

out or learn with certainty” facts supporting CAFA jurisdiction.

First, insofar as the plaintiffs argue that the defendants should

have inferred from the cumulation of these statements over the

years that the amount in controversy exceeds $5 million, the

plaintiffs misapply Bosky’s bright line rule. 20   Second, although

facts obtained from deposition testimony constitutes “other paper”

in the abstract, the information identified by the plaintiffs here

offer no opinions on class-defining principles, let alone even

mere estimates on class size.    Third, the plaintiffs’ October 2,




19 What is equally mystifying is why, during all these years,
defendants   apparently  did   not  specifically   seek   specific
information about what damages reparations were at issue.
20 The bright line rule governing “other paper” does not anchor

timeliness of removal to cumulation of piecemeal “clues” to
removability.

                                 17
2015 statement in briefing that there are “tens of thousands (or

more) of potential individual litigants who were injured” is, at

best, an argumentative estimate, which does not indicate whether

it references the Guidry class or all people injured by the release

(many of whom are proceeding in litigation in St. Charles Parish).

Fourth, the plaintiffs’ assertion in state court briefing “...a

change   in   class    population      from   several    hundred   thousand    to

several-hundred-thousand-but-a-few-less...” may be hyperbole or it

may be their hopeful estimate; the source is neither mentioned nor

ascertainable.     Finally, the plaintiffs’ statements on November 9,

2016 regarding the plaintiffs’ “estimated 200,000 or more” and

later in the same filing “up to 200,000 putative class members”

(emphases added) are at best argumentative equivocal estimations.

Plaintiffs’ statements in their state court papers are no more

precise in terms of methodology for calculating class size than

the   population      estimates   of    the   affected    parishes   that     was

previously insufficient to satisfy this Court and the Fifth Circuit

that the CAFA amount in controversy could be satisfied by the

transient health impacts experienced by some people in parts of

three parishes 10 years ago.

                                        B.

      Is the August 14, 2019 settlement valuation letter an “other

paper” that timely triggered removal?
                                        18
     Post-complaint     correspondence   from   counsel,   including

settlement statement or demand letters “which [are] not plainly a

sham,” constitute “other paper” for the purposes of § 1446(b)(3).

See Addo v. Globe Life and Accident Ins. Co., 230 F.3d 759, 762

(5th Cir. 2000). 21   The plaintiffs do not contest this well settled

principle.    Rather, the plaintiffs now downplay the content of


21In Addo, the plaintiff served a post-complaint demand letter on
the defendant, offering to settle the suit over a $5,000 life
insurance policy for an amount exceeding $75,000. The plaintiff
countered the defendant’s $5,000 offer with a $250,000 counter
offer. Resolving an issue of first impression, the Fifth Circuit
held that a post-complaint letter concerning settlement which is
not plainly a sham may qualify as “other paper” within the meaning
of 28 U.S.C. § 1446(b). The court reasoned that the demand was a
voluntary act of the plaintiff giving the defendant notice of
changed circumstances supporting federal jurisdiction.      Because
the defendant failed to remove the lawsuit within 30 days of
receiving the settlement letter (and instead removed based on later
answers to interrogatories), the Fifth Circuit vacated the
district court’s order denying remand and remanded with
instructions to remand the case to state court. Id.           In a
dissenting opinion, Judge Wiener criticized the result reached by
the panel majority as encouraging disingenuous pleading and trap-
setting:
     it had to have been obvious to all concerned—especially
     counsel for Addo—that reference to the preposterous sum
     of   $250,000   was   neither   a   serious   settlement
     counteroffer nor a realistic appraisal of the judgment
     value of his client’s lawsuit.... [F]or the purposes of
     opening [the] removal window, we must...require the
     presence of a realistic figure in a bona fide writing
     that demonstrates, in context, a true and functional
     nexus between the dollars mentioned and the content,
     context, and circumstances under which such ‘other
     paper’ is transmitted and received.
Id. at 763-65.
                                19
their settlement valuation letter as mere “musings.”     Critically,

however, while the plaintiffs fail to admit that perhaps their

letter was a “sham,” they do suggest that their “musings” on

valuation are just as speculative as any other class size estimates

they have tossed around throughout this litigation and should fare

no better than what this Court and the Fifth Circuit previously

deemed as too speculative to support removal.     Thus, they submit

that because 10 years of speculation concerning the number of class

members persists to this day, there are still no facts supporting

amount in controversy (and removability) and, thus, their letter

could not have triggered removal. 22

     That plaintiffs now seek to claw back the genuineness or

veracity of their letter’s content speaks volumes. 23   Although they

stop short of casting their letter as a “sham,” they downplay the

certitude of its contents by characterizing the contents as mere

“musings.” To be sure, the letter contains a subjective and likely

hyperbolized settlement demand.        Like plaintiffs’ counsel now




22 In so arguing, the plaintiffs either conflate “timeliness” and
“amount” disputes or attempt to morph their challenge to removal
from a timeliness dispute to an amount dispute. They do so without
actually contesting that the amount in controversy requirement is
met. Indeed, they make it clear that they seek to recover more
than $5 million in damages in this litigation.      And so, forum
shopping remains the singular priority of both sides.
23 And is a blow to the professionalism expected of all counsel.

See, e.g., 28 U.S.C. § 1927.
                                 20
appear to concede, their “valuation range” is not a true reflection

of the objective value of the case.               However, there is absolutely

no dispute that plaintiffs’ counsel seemingly has a subjective

belief that recoverable damages (not even attorney’s fees, just

damages) range from many multiples beyond the $5,000,000 amount in

controversy requirement.

     Neither side argues that the plaintiffs’ letter is a “sham”

within   the    meaning   of     Addo.     Nor     does    either   side     directly

addresses      whether    the     Court    should      assess   the    substantive

reasonableness of settlement valuation letters, or whether for the

purposes of assessing timeliness under § 1446, the Court simply

takes the letter at face value.                Without more, the Court applies

Addo and finds that, even assuming the letter betrays boldly

optimistic     hyperbole,       the   letter     was   a   voluntary   act    by   the

plaintiffs, notified the defendants that the plaintiffs for their

own but scantily justified reasons value their case well in excess

of $5 million and might satisfy an “other paper” within the meaning

of Addo, if the record were more explicit.                    But only so.         See,

e.g., Waters v. Lowe’s Home Centers, LLC, No. 18-12419, at *1 (E.D.

La. April 24, 2019)(noting that “[f]ederal courts give significant

weight to the value plaintiffs attach to their claims” and finding

it “obvious” from the plaintiffs’ settlement demand of $166,508.29

and subjective belief that the case is worth more than $75,000
                                          21
that the demand, even if the demand inflated, suffices to trigger

removal); Monzon v. Lowe’s Companies, Inc., No. 16-482, at *4-5

(W.D. Tex. May 26, 2017)(noting an absence of “any case in which

a post-complaint letter was deemed to be ‘plainly a sham’ such

that the letter could not serve as a basis for removal,” declining

to   allow     “a   plaintiff     to   fend     off   federal    jurisdiction   by

repudiating...a demand after removal would create the potential

for [forum] manipulation,” but nevertheless finding that the same

letter     that     served   as   “other    paper”     triggering     removal   was

insufficient for defendants to satisfy their preponderance burden

on   the     substantive     question      of   removal);    Raborn    v.    ConWay

Truckload, Inc., No. 15-2969, 2015 WL 6738599, at *3 n.35 (E.D.

La. Nov. 4, 2015)(collecting cases in which district courts looked

to settlement demand letters as “relevant evidence” of the amount

in controversy); Marullo v. Dollar General Corp., No. 14-1131,

2014 WL 3587879, at *2 (E.D. La. July 21, 2014)(same); Cole v.

Knowledge Learning Corp., No. 09-2760, 2009 WL 1269591, at *4 (E.D.

La. May 6, 2009)(Africk, J.)(finding that plaintiff’s counsel’s

letter demanding $125,000 to settle a personal injury claim for

which    the   plaintiff      had   incurred      $4,250    in   special    damages

qualified as “other paper” to trigger removal based on diversity

jurisdiction), aff’d sub nom. Cole ex rel. Ellis v. Knowledge

Learning Corp., 416 Fed.Appx. 437 (5th Cir. 2011); Russell v. Home
                                           22
State Cnty. Mut. Ins. Co., No. 03-1911, 2003 WL 2267179, at *3

(E.D.   La.   Nov.   10,   2003)(holding     that   plaintiff’s    settlement

demand was not plainly a sham and rejecting plaintiff’s argument

that counsel’s settlement letter was mere posturing and did not

reflect an honest assessment of the case).

     To   determine    whether   the    plaintiffs    provided    unequivocal

facts   supporting    removability,     or   made   removability   “certain,

exact, or precise” requires scrutinizing the letter’s contents;

plaintiffs’ counsel writes to defense counsel:

     Dear Neil:
          Thank you for the call yesterday concerning your
     objections to our trial subpoenas.           Defendants’
     objections were anticipated and we will meet those
     objections in court.
          On to the more important topic of mediation: I told
     you I was reluctant to make a formal demand in advance
     of a scheduled mediation because I do not want to create
     a barrier to meaningful settlement negotiations. But I
     recognize you do have to bring something to your client
     to obtain approval to mediate.
          Here is our analysis. As indicated, we believe we
     will win at district court and hold at the Fourth
     Circuit. In Howard v. Union Carbide Corp., plaintiffs
     suffered relatively minor symptoms from their exposure,
     such as watering eyes, nose or throat irritation,
     coughing, and headaches. We believe the district court
     will move north of Howard [damage awards, which were
     reduced by the state high court to $100 to $500] to a
     $750.00 low/$2000 high.     We believe there are some
     600,000 people inside of the class as it stands.       A
     median number of $1375.00 x 600,000 is $825 M, plus
     judicial interest, which runs about a third of the total
     value on a 10 year case at this point.
          To further the analysis, let’s assume we get a 30%
     response which would reduce the total number of people
     down to 200,000. At the median rate of $1375, we arrive
                                       23
     at a $275M potential base-judgment value.     Obviously
     from Defendants’ point of view, you will look to Howard
     and argue the value is $100 to $500.00, for an average
     of $300 times a potential class of 200,000, or $60M.
          Based on the above, the parameters of a possible
     settlement can be safely couched in terms of a range
     from $60M to $275M. These are reasonable parameters and
     take into consideration what [plaintiffs’ counsel]
     believes is reasonable and also what Defendants will
     argue to the district court, the Fourth Circuit and the
     Supreme Court.
          We recognize Defendants may opt to propose a
     different bracket, but that is a matter which should be
     more fully explored during mediation.
          If your clients are willing to enter into serious
     negotiations at this time, please let me know....
(emphasis added).

     Although the letter appears patently conjectural at 10 years

into litigation, the plaintiffs do make certain that, it is their

opinion, their class damages exceed the $5 million threshold for

CAFA jurisdiction. 24

                                 III.

     That   the   “valuation”   letter   opened   the   removal   window

sufficient to render removal procedurally proper, however, does

not mean that the letter suffices to demonstrate that it is more


24 If the plaintiffs wished to trigger the 30-day removal period
sooner, they could have provided unequivocal settlement demands or
other documentation to opposing counsel indicating the quantum at
stake. Here, that could have taken the form of simply disclosing
how many class members comprise this particular class. Or, failing
that, the plaintiffs could have sent the defendants their
assessment of the case value.       The first time the defendants
received any document from which they could ascertain the amount
in controversy the plaintiffs placed at stake was plaintiffs’
counsel’s settlement letter.
                                 24
likely than not that the amount in controversy is met for the Court

to exercise jurisdiction under CAFA.      In other words, neither the

“information” contained in the letter, nor all parties’ apparent

concession that the amount in controversy exceeds $5 million

suffice to make it so.      For jurisdiction cannot be conferred by

the parties’ consent.

      That   the   plaintiffs   singularly   challenge   timeliness   of

removal does not end the Court’s inquiry into its own jurisdiction.

To be sure, a defendant cannot establish removal jurisdiction by

mere speculation and parties can neither concede that it exists

nor proselytize beliefs which, if true, would support its exercise.

Thus, the Court finds that it must be satisfied, by a preponderance

of the evidence, that the amount in controversy requirement is

met. 25   Determining whether $5 million is realistically at stake

in this lawsuit must be more clear and certain.      It seems that the

only process that will facilitate ascertaining this objective

metric of jurisdiction is for plaintiffs’ counsel to conduct, a

(sworn) claims and discovery process.

      Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion to remand is DENIED without prejudice.


25 If the Court exercised jurisdiction based solely on the
plaintiffs’ self-described “musings” in their settlement letter,
then it would be tantamount to concluding that jurisdiction is
conferred at a party’s whim.
                               25
Plaintiffs shall complete jurisdictional discovery within ninety

days, after which the Court will consider another motion to remand,

if necessary, based on the size of the class and specifics about

class member symptoms.

                    New Orleans, Louisiana, September 19, 2019


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                                26
